        Case 1:15-cv-07433-LAP Document 1081 Filed 07/29/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------X




                                               ......
                                               .........................................
 VIRGINIA L. GIUFFRE,

         Plaintiff,
 v.

 GHISLAINE MAXWELL,                                                                             15-cv-07433-LAP

         Defendant.


 -------------------------------------------------X

                                      NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Ghislaine Maxwell, Defendant in the above-captioned

case, hereby appeals to the United States Court of Appeals for the Second Circuit from the

district court’s Order of July 23, 2020, unsealing the deposition materials and the Order of July

29, 2020, denying Ms. Maxwell’s motion to reconsider.

       Dated: July 29, 2020.

                                                                                 Respectfully submitted,

                                                                                 s/ Laura A. Menninger
                                                                                 Laura A. Menninger (LM-1374)
                                                                                 Jeffrey S. Pagliuca (pro hac vice)
                                                                                 Ty Gee (pro hac vice)
                                                                                 HADDON, MORGAN AND FOREMAN, P.C.
                                                                                 150 East 10th Avenue
                                                                                 Denver, CO 80203
                                                                                 Phone: 303.831.7364
                                                                                 Fax:     303.832.2628
                                                                                 lmenninger@hmflaw.com
                                                                                 Attorneys for Ghislaine Maxwell




                                                                            1
        Case 1:15-cv-07433-LAP Document 1081 Filed 07/29/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I certify that on July 29, 2020, I filed this Notice of Appeal with the Clerk of Court
through CM/ECF, which will send notice of the filing to all parties of record.

                                                  /s/ Nicole Simmons




                                                 2
